Case 3:16-bk-02232-JAF   Doc 152-4   Filed 08/13/19   Page 1 of 33




                   EXHIBIT 4
         Case 3:16-bk-02232-JAF              Doc 152-4           Filed 08/13/19            Page 2 of 33




                                    Nelson Mullins Riley & Scarborough LLP
                                          Attorneys and Counselors at Law
                                              Tax ID No. XX-XXXXXXX
                              Post Office Box 11070 / Columbia, South Carolina 29211
                                                 Tel: 803.799.2000
Premier Exhibitions, Inc.                                                                           October 15, 2018
President                                                                                   Invoice 1894878 Page 1
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071


Our Matter #             047727/01500                                                  For Services Through 09/30/18
Name of Matter:          Insolvency Advice


B110 - Case Administration

A104   09/18/18   Address various issues regarding case administration including telephone
                  appearances and calendaring.
                  D.F. BLANKS                              1.40 hrs. 415.00/hr                              $581.00

A104   09/21/18   Attention to various issues regarding case administration including calendaring and
                  related issues.
                  D.F. BLANKS                                 0.90 hrs. 415.00/hr              $373.50

A107   09/24/18   Multiple telephone calls and emails with creditors and others regarding chapter 11
                  and related issues.
                  D.F. BLANKS                                  1.20 hrs. 415.00/hr             $498.00

A107   09/25/18   Multiple telephone calls and emails with creditors and others regarding chapter 11
                  and related issues.
                  D.F. BLANKS                                  0.90 hrs. 415.00/hr             $373.50

A107   09/27/18   Multiple telephone calls and emails with creditors and others regarding chapter 11
                  and related issues.
                  D.F. BLANKS                                  1.50 hrs. 415.00/hr             $622.50

A107   09/28/18   Multiple telephone calls and emails with creditors and others regarding chapter 11
                  and related issues.
                  D.F. BLANKS                                  1.20 hrs. 415.00/hr             $498.00

                  Subtotal B110                                         7.10 hrs.                         $2,946.50


B150 - Meetings of and Communications with Creditors

A108   09/04/18   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              0.90 hrs. 415.00/hr               $373.50

A108   09/05/18   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00
          Case 3:16-bk-02232-JAF            Doc 152-4      Filed 08/13/19       Page 3 of 33
Premier Exhibitions, Inc.
                                                                                         October 15, 2018
                                                                                 Invoice 1894878 Page 2

A108    09/07/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              1.40 hrs. 415.00/hr               $581.00

A108    09/10/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              1.30 hrs. 415.00/hr               $539.50

A108    09/11/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00

A108    09/12/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              0.80 hrs. 415.00/hr               $332.00

A108    09/14/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              1.30 hrs. 415.00/hr               $539.50

A108    09/17/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              1.40 hrs. 415.00/hr               $581.00

A108    09/20/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              1.30 hrs. 415.00/hr               $539.50

A108    09/21/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              1.60 hrs. 415.00/hr               $664.00

                     Subtotal B150                               12.40 hrs.                    $5,146.00


B320 - Plan and Disclosure Statement (including Business Plan)

A104    09/10/18     Analyze issues regarding auction and confirmation.
                     D.F. BLANKS                                1.40 hrs.     415.00/hr          $581.00

A104    09/12/18     Analyze issues regarding auction and related issues.
                     D.F. BLANKS                                1.60 hrs.     415.00/hr          $664.00

A104    09/12/18     Draft, revise and file auction documents.
                     D.F. BLANKS                                  2.50 hrs.   415.00/hr        $1,037.50

A104    09/13/18     Draft, revise and file auction documents and emails with parties regarding same.
                     D.F. BLANKS                                 1.50 hrs. 415.00/hr              $622.50

                     Subtotal B320                                7.00 hrs.                    $2,905.00


B410 - General Bankruptcy Advice/Opinions

A108    09/04/18     Emails with clerk's office regarding administrative issues.
                     D.F. BLANKS                                   1.10 hrs. 415.00/hr           $456.50
               Case 3:16-bk-02232-JAF                         Doc 152-4             Filed 08/13/19              Page 4 of 33
Premier Exhibitions, Inc.
                                                                                                                          October 15, 2018
                                                                                                                  Invoice 1894878 Page 3

A104       09/04/18          Review bankruptcy filings and emails with debtors' professionals regarding
                             strategies regarding hearing.
                             D.F. BLANKS                                1.50 hrs. 415.00/hr             $622.50

A104       09/06/18          Analyze issues regarding bidding procedures.
                             D.F. BLANKS                               1.30 hrs.                            415.00/hr              $539.50

A108       09/07/18          Emails with clerk's office regarding administrative issues.
                             D.F. BLANKS                                   0.80 hrs. 415.00/hr                                     $332.00

A104       09/11/18          Analyze issues regarding sale, auction, and confirmation.
                             D.F. BLANKS                                 1.30 hrs. 415.00/hr                                       $539.50

A104       09/13/18          Review filings and other materials regarding strategies for exit, confirmation, and
                             auction.
                             D.F. BLANKS                                 2.20 hrs. 415.00/hr                 $913.00

A103       09/14/18          Draft, revise, and file executed APA documents.
                             D.F. BLANKS                                1.20 hrs.                           415.00/hr              $498.00

A103       09/14/18          Review, analyze, revise and file APA amendment.
                             D.F. BLANKS                               2.10 hrs.                            415.00/hr              $871.50

A104       09/18/18          Analyze issues regarding auction and sale.
                             D.F. BLANKS                                1.20 hrs.                           415.00/hr              $498.00

A109       09/19/18          Prepare for and attend hearing on status conference of adversary proceeding.
                             D.F. BLANKS                                4.50 hrs. 415.00/hr           $1,867.50

A103       09/20/18          Draft, revise, review, and file monthly operating reports.
                             D.F. BLANKS                                   2.50 hrs. 415.00/hr                                    $1,037.50

A104       09/25/18          Analyze issues and documents regarding auction and sale.
                             D.F. BLANKS                              1.50 hrs. 415.00/hr                                          $622.50

A104       09/28/18          Analyze issues and documents regarding auction and sale.
                             D.F. BLANKS                              1.30 hrs. 415.00/hr                                          $539.50

A104       09/28/18          Analyze issues regarding auction and sale.
                             D.F. BLANKS                                1.50 hrs.                           415.00/hr              $622.50

                             Subtotal B410                                               24.00 hrs.                               $9,960.00

Fees for Legal Services ......................................................................................................   $20,957.50

                     CHARGES FOR OTHER SERVICES PROVIDED/EXPENSES INCURRED

E107 - Delivery services / messengers
09/04/2018     Federal Express charge                                                                                                35.56

09/04/2018             Federal Express charge                                                                                        35.95

09/04/2018     Federal Express charge                                                                                                35.95
Total E107 - Delivery services / messengers                                                                                        $107.46

E112 - Court fees
09/07/2018     VENDOR: Abbott, Allison R. INVOICE#: 2741934209070203                                                                121.00
           Case 3:16-bk-02232-JAF                     Doc 152-4            Filed 08/13/19            Page 5 of 33
Premier Exhibitions, Inc.
                                                                                                               October 15, 2018
                                                                                                       Invoice 1894878 Page 4

                  DATE: 9/6/2018 - Court Costs 08/30/18 08/30/18 CourtCall
                  hearing charge (B. Wainger)

09/22/2018        VENDOR: Abbott, Allison R. INVOICE#: 2776787709220202                                                         37.00
                  DATE: 9/21/2018 - Court Costs 09/19/18 09/19/19 CourtCall
                  hearing charge (D. Bao's attorney)

09/22/2018     VENDOR: Abbott, Allison R. INVOICE#: 2776325509220202                                                            30.00
               DATE: 9/21/2018 - Court Costs 09/19/18 09/19/18 CourtCall
               hearing charge (B. Wainger)
Total E112 - Court fees                                                                                                    $188.00

E111 - Meals
09/01/2018        VENDOR: Cocchiara, Kathryn INVOICE#: 2732751809010201                                                         13.26
                  DATE: 8/31/2018 - Lunch 08/30/18 Lunch extras (chips) for
                  hearing prep meeting with Jessica Sanders, Matthew Brooks,
                  Harris Winsberg, Marshall Glade, Kathryn Cocchiara, Daniel
                  Blanks

09/20/2018     VENDOR: Abbott, Allison R. INVOICE#: 2770613109200206                                                            23.81
               DATE: 9/19/2018 - Lunch 09/19/18 Lunch during 09/19/18
               hearing preparation meeting with Jessica Sanders, Matthew
               Brooks, Allison Abbott, Daniel Blanks
Total E111 - Meals                                                                                                             $37.07

E108 - Postage
09/17/2018     Postage                                                                                                          21.08

09/17/2018        Postage                                                                                                        6.90

09/17/2018        Postage                                                                                                        4.26

09/13/2018        Postage                                                                                                       21.44

09/13/2018        Postage                                                                                                       28.74

09/13/2018        Postage                                                                                                       83.08

09/13/2018        Postage                                                                                                       17.46

09/13/2018        Postage                                                                                                       10.20

09/13/2018     Postage                                                                                                       50.53
Total E108 - Postage                                                                                                       $243.69

Total Charges for Other Services Provided/Expenses Incurred ....................................                           $576.22

                                     DISBURSEMENT SUMMARY
        Description                                                                                                  Dollars
        E107 - Delivery services / messengers                                                                        107.46
        E108 - Postage                                                                                               243.69
        E111 - Meals                                                                                                  37.07
        E112 - Court fees                                                                                            188.00
        TOTAL                                                                                                        $576.22

        TOTAL FOR THIS INVOICE ...................................................................................       $21,533.72
         Case 3:16-bk-02232-JAF              Doc 152-4           Filed 08/13/19            Page 6 of 33




                                    Nelson Mullins Riley & Scarborough LLP
                                          Attorneys and Counselors at Law
                                              Tax ID No. XX-XXXXXXX
                              Post Office Box 11070 / Columbia, South Carolina 29211
                                                 Tel: 803.799.2000
Premier Exhibitions, Inc.                                                                         November 19, 2018
President                                                                                   Invoice 1906295 Page 1
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071


Our Matter #             047727/01500                                                  For Services Through 10/31/18
Name of Matter:          Insolvency Advice


B110 - Case Administration

A110   10/22/18   Attention to case management including service lists and transcripts and related
                  issues.
                  D.F. BLANKS                               1.50 hrs. 415.00/hr                $622.50

A104   10/22/18   Review, revise and file monthly operating reports.
                  D.F. BLANKS                                 2.20 hrs.                 415.00/hr           $913.00

                  Subtotal B110                                         3.70 hrs.                         $1,535.50


B150 - Meetings of and Communications with Creditors

A107   10/01/18   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00

A107   10/02/18   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              1.60 hrs. 415.00/hr               $664.00

A107   10/05/18   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              2.50 hrs. 415.00/hr             $1,037.50

A107   10/08/18   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00

A107   10/12/18   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00

A108   10/22/18   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              1.60 hrs. 415.00/hr               $664.00

A108   10/24/18   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              1.40 hrs. 415.00/hr               $581.00
          Case 3:16-bk-02232-JAF           Doc 152-4       Filed 08/13/19     Page 7 of 33
Premier Exhibitions, Inc.
                                                                                    November 19, 2018
                                                                               Invoice 1906295 Page 2


A108    10/26/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00

A108    10/29/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              1.60 hrs. 415.00/hr               $664.00

                     Subtotal B150                             13.50 hrs.                    $5,602.50


B410 - General Bankruptcy Advice/Opinions

A103    10/02/18     Revise disclosure statement insert.
                     D.F. BLANKS                                1.70 hrs.   415.00/hr          $705.50

A104    10/04/18     Analyze issues regarding sale and exit.
                     D.F. BLANKS                                1.30 hrs.   415.00/hr          $539.50

A104    10/04/18     Review and analyze pleadings filed by equity committee.
                     D.F. BLANKS                                0.50 hrs. 415.00/hr            $207.50

A104    10/05/18     Review and analyze bid procedures and strategies regarding same.
                     D.F. BLANKS                               1.50 hrs. 415.00/hr             $622.50

A107    10/09/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00

A107    10/10/18     Telephone conferences and emails with parties regarding auction.
                     D.F. BLANKS                               1.20 hrs. 415.00/hr             $498.00

A107    10/11/18     Telephone conferences and emails with chambers, professionals, creditors and
                     other parties regarding chapter 11 and related issues.
                     D.F. BLANKS                                  2.50 hrs. 415.00/hr        $1,037.50

A104    10/15/18     Analyze issues regarding sale hearing.
                     D.F. BLANKS                                1.50 hrs.   415.00/hr          $622.50

A107    10/15/18     Telephone conferences and emails with creditors and other parties regarding sale
                     issues.
                     D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00

A107    10/15/18     Telephone conference and emails with equity committee professionals regarding
                     sale.
                     D.F. BLANKS                               0.40 hrs. 415.00/hr            $166.00

A104    10/16/18     Analyze issues regarding sale hearing.
                     D.F. BLANKS                                2.30 hrs.   415.00/hr          $954.50

A107    10/16/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              2.50 hrs. 415.00/hr             $1,037.50

A101    10/17/18     Plan and prepare for October 18 hearing and analyze issues and related items.
                     D.F. BLANKS                               4.20 hrs. 415.00/hr            $1,743.00
               Case 3:16-bk-02232-JAF                         Doc 152-4             Filed 08/13/19              Page 8 of 33
Premier Exhibitions, Inc.
                                                                                                                       November 19, 2018
                                                                                                                  Invoice 1906295 Page 3


A109       10/18/18          Prepare for and participate in hearing regarding sale.
                             D.F. BLANKS                                  6.50 hrs.                         415.00/hr             $2,697.50

A101       10/19/18          Correspondence and calls with chambers and others regarding orders and other
                             issues.
                             D.F. BLANKS                              2.50 hrs. 415.00/hr          $1,037.50

A104       10/19/18          Analyze issues regarding closing and APA.
                             D.F. BLANKS                               0.80 hrs.                            415.00/hr              $332.00

A104       10/29/18          Analyze issues regarding closing and sale.
                             D.F. BLANKS                                0.80 hrs.                           415.00/hr              $332.00

A104       10/30/18          Review pleadings and filings.
                             D.F. BLANKS                                                    0.40 hrs.       415.00/hr              $166.00

A108       10/30/18          Telephone conferences and emails with professionals regarding sale and chapter 11
                             and related issues.
                             D.F. BLANKS                               1.40 hrs. 415.00/hr            $581.00

A108       10/31/18          Telephone conferences and emails with creditors and other parties regarding
                             chapter 11 and related issues.
                             D.F. BLANKS                              1.30 hrs. 415.00/hr               $539.50

A103       10/31/18          Draft, revise and file fee applications.
                             D.F. BLANKS                                                    2.10 hrs.       415.00/hr              $871.50

                             Subtotal B410                                               37.80 hrs.                              $15,687.00


Fees for Legal Services ......................................................................................................   $22,825.00


                     CHARGES FOR OTHER SERVICES PROVIDED/EXPENSES INCURRED

E112 - Court fees
10/24/2018     VENDOR: Abbott, Allison R. INVOICE#: 2846109010240201                                                                 58.00
               DATE: 10/22/2018 - Court Costs 10/18/18 10/18/18 CourtCall
               hearing fee (B. Wainger)

10/24/2018     VENDOR: Abbott, Allison R. INVOICE#: 2846114910240201                                                                 58.00
               DATE: 10/22/2018 - Court Costs 10/18/18 10/18/18 CourtCall
               hearing fee (D. Bao)
Total E112 - Court fees                                                                                                            $116.00

E115 - Deposition transcripts
10/10/2018     VENDOR: Statewide Reporting Service INVOICE#: 3457 DATE:                                                             449.50
               10/9/2018 - 10/09/18 - 08/30/18 hearing transcript

10/23/2018     VENDOR: Statewide Reporting Service INVOICE#: 3461 DATE:                                                             680.00
               10/22/2018 - 10/22/18 - 10/18/18 hearing transcript
Total E115 - Deposition transcripts                                                                                               $1,129.50

E111 - Meals
10/18/2018             VENDOR: Abbott, Allison R. INVOICE#: 2837383610180204                                                         50.50
                       DATE: 10/17/2018 - Lunch 10/17/18 Lunch during hearing
           Case 3:16-bk-02232-JAF                     Doc 152-4            Filed 08/13/19            Page 9 of 33
Premier Exhibitions, Inc.
                                                                                                            November 19, 2018
                                                                                                       Invoice 1906295 Page 4

                  preparation meeting with Matt Brooks, Matt Roberts, Marshall
                  Glade, Jessica Sanders, Allison Abbott

10/19/2018     VENDOR: Abbott, Allison R. INVOICE#: 2840634810190200                                                         186.18
               DATE: 10/18/2018 - Lunch 10/18/18 Lunch for Premier clients
               after sale hearing with Jessica Sanders, Matt Brooks, Harris
               Winsberg, Marshall Glade, Other Representatives, Allison Abbott
Total E111 - Meals                                                                                                       $236.68

E108 - Postage
10/08/2018     Postage                                                                                                        14.57

10/08/2018        Postage                                                                                                      9.20

10/17/2018        Postage                                                                                                     16.00

10/17/2018        Postage                                                                                                     23.50

10/18/2018        Postage                                                                                                      9.69

10/18/2018        Postage                                                                                                     15.00

10/18/2018        Postage                                                                                                     37.51

10/18/2018        Postage                                                                                                    111.75

10/18/2018        Postage                                                                                                     64.35

10/18/2018     Postage                                                                                                     59.15
Total E108 - Postage                                                                                                     $360.72

Total Charges for Other Services Provided/Expenses Incurred ....................................                        $1,842.90


                                              DISBURSEMENT SUMMARY
        Description                                                                                                Dollars
        E108 - Postage                                                                                             360.72
        E111 - Meals                                                                                               236.68
        E112 - Court fees                                                                                          116.00
        E115 - Deposition transcripts                                                                            1,129.50
        TOTAL                                                                                                  $1,842.90


        TOTAL FOR THIS INVOICE ...................................................................................    $24,667.90
         Case 3:16-bk-02232-JAF             Doc 152-4           Filed 08/13/19             Page 10 of 33




                                    Nelson Mullins Riley & Scarborough LLP
                                          Attorneys and Counselors at Law
                                              Tax ID No. XX-XXXXXXX
                              Post Office Box 11070 / Columbia, South Carolina 29211
                                                 Tel: 803.799.2000
Premier Exhibitions, Inc.                                                                         December 18, 2018
President                                                                                   Invoice 1917832 Page 1
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071


Our Matter #             047727/01500                                                  For Services Through 11/30/18
Name of Matter:          Insolvency Advice


B110 - Case Administration

A108   11/02/18   Communications with clerk's office regarding service and administrative issues.
                  D.F. BLANKS                                 0.50 hrs. 415.00/hr             $207.50

A103   11/20/18   Review, revise, and file Monthly Operating Reports.
                  D.F. BLANKS                                 1.40 hrs.                 415.00/hr           $581.00

A104   11/28/18   Emails and telephone conferences with equity committee regarding confidentiality
                  agreement.
                  D.F. BLANKS                               0.70 hrs. 415.00/hr            $290.50

A104   11/30/18   Case management issues regarding scheduling hearing dates, court calendar and
                  related issues.
                  D.F. BLANKS                            0.90 hrs. 415.00/hr              $373.50

A104   11/30/18   Review and analyze emergency motion of equity committee to compel compliance
                  and correspondence regarding same.
                  D.F. BLANKS                             1.30 hrs. 415.00/hr           $539.50

                  Subtotal B110                                         4.80 hrs.                         $1,992.00


B150 - Meetings of and Communications with Creditors

A108   11/06/18   Telephone conferences and emails with creditors and parties regarding chapter 11
                  and related issues.
                  D.F. BLANKS                              0.90 hrs. 415.00/hr              $373.50

A108   11/08/18   Telephone conferences and emails with creditors and parties regarding chapter 11
                  and related issues.
                  D.F. BLANKS                              1.20 hrs. 415.00/hr              $498.00

A108   11/09/18   Telephone conferences and emails with creditors and parties regarding chapter 11
                  and related issues.
                  D.F. BLANKS                              1.50 hrs. 415.00/hr              $622.50

A108   11/12/18   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and same.
                  D.F. BLANKS                              0.90 hrs. 415.00/hr               $373.50
          Case 3:16-bk-02232-JAF            Doc 152-4       Filed 08/13/19     Page 11 of 33
Premier Exhibitions, Inc.
                                                                                     December 18, 2018
                                                                                Invoice 1917832 Page 2

A108    11/14/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and same.
                     D.F. BLANKS                              1.30 hrs. 415.00/hr               $539.50

A107    11/16/18     Emails with Debtors' professionals and special litigation counsel regarding proposed
                     orders.
                     D.F. BLANKS                                0.30 hrs. 415.00/hr                $124.50

A108    11/16/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and same.
                     D.F. BLANKS                              1.40 hrs. 415.00/hr               $581.00

A108    11/20/18     Telephone conferences with contract parties regarding assumption/rejection of
                     contracts.
                     D.F. BLANKS                                1.20 hrs. 415.00/hr             $498.00

A108    11/26/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and same.
                     D.F. BLANKS                              0.90 hrs. 415.00/hr               $373.50

A108    11/26/18     Emails with FNRA regarding registration.
                     D.F. BLANKS                                 1.10 hrs.   415.00/hr           $456.50

A108    11/28/18     Emails with FNRA regarding registration.
                     D.F. BLANKS                                 1.30 hrs.   415.00/hr           $539.50

A108    11/28/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and same.
                     D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00

A108    11/30/18     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and same.
                     D.F. BLANKS                              1.30 hrs. 415.00/hr               $539.50

                     Subtotal B150                              14.50 hrs.                     $6,017.50


B160 - Fee/Employment Applications

A104    11/01/18     Review fee applications.
                     D.F. BLANKS                                 0.50 hrs.   415.00/hr           $207.50

A103    11/27/18     Finalize and file fee applications.
                     D.F. BLANKS                                 2.20 hrs.   415.00/hr           $913.00

                     Subtotal B160                               2.70 hrs.                     $1,120.50


B310 - Claims Administration and Objections

A103    11/08/18     Draft and revise objection to claim.
                     D.F. BLANKS                                 1.50 hrs.   415.00/hr           $622.50

A104    11/14/18     Analyze claims and outstanding objections and related issues.
                     D.F. BLANKS                                2.50 hrs. 415.00/hr            $1,037.50

                     Subtotal B310                               4.00 hrs.                     $1,660.00
              Case 3:16-bk-02232-JAF                         Doc 152-4             Filed 08/13/19              Page 12 of 33
Premier Exhibitions, Inc.
                                                                                                                       December 18, 2018
                                                                                                                  Invoice 1917832 Page 3



B410 - General Bankruptcy Advice/Opinions

A104       11/01/18          Analyze issues regarding closing regarding Norfolk admiralty court.
                             D.F. BLANKS                                0.90 hrs. 415.00/hr                                        $373.50

A104       11/06/18          Analyze filings with Virginia court and analyze issues regarding closing.
                             D.F. BLANKS                                   1.10 hrs. 415.00/hr                                     $456.50

A104       11/09/18          Analyze issues regarding liquidating trustee and closing.
                             D.F. BLANKS                                  1.10 hrs. 415.00/hr                                      $456.50

A104       11/12/18          Analyze issues regarding closing and exit from bankruptcy.
                             D.F. BLANKS                                  1.30 hrs. 415.00/hr                                      $539.50

A104       11/19/18          Review and analyze filings in Eastern District of Virginia and analyze issues
                             regarding sale.
                             D.F. BLANKS                                  0.80 hrs. 415.00/hr              $332.00

A104       11/20/18          Analyze issues regarding retention order with special litigation counsel.
                             D.F. BLANKS                                 1.30 hrs. 415.00/hr                                       $539.50

A104       11/20/18          Analyze issues regarding chapter 11 trustee.
                             D.F. BLANKS                                0.90 hrs.                           415.00/hr              $373.50

A104       11/20/18          Analyze issues regarding sale and closing.
                             D.F. BLANKS                                0.70 hrs.                           415.00/hr              $290.50

A101       11/21/18          Analyze issues regarding document retention requests and related issues.
                             D.F. BLANKS                               1.40 hrs. 415.00/hr                                         $581.00

A104       11/30/18          Analyze issues regarding retention order with special litigation counsel.
                             D.F. BLANKS                                 0.90 hrs. 415.00/hr                                       $373.50

A104       11/30/18          Analyze issues regarding Virginia maritime proceeding.
                             D.F. BLANKS                                 1.10 hrs. 415.00/hr                                       $456.50

                             Subtotal B410                                               11.50 hrs.                               $4,772.50


Fees for Legal Services ......................................................................................................   $15,562.50


           TOTAL FOR THIS INVOICE ...................................................................................            $15,562.50
         Case 3:16-bk-02232-JAF             Doc 152-4           Filed 08/13/19             Page 13 of 33




                                    Nelson Mullins Riley & Scarborough LLP
                                          Attorneys and Counselors at Law
                                              Tax ID No. XX-XXXXXXX
                              Post Office Box 11070 / Columbia, South Carolina 29211
                                                 Tel: 803.799.2000
Premier Exhibitions, Inc.                                                                           January 18, 2019
President                                                                                   Invoice 1925817 Page 1
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071


Our Matter #             047727/01500                                                  For Services Through 12/31/18
Name of Matter:          Insolvency Advice


B110 - Case Administration

A107   12/10/18   Telephone conference with chambers and clerk's office regarding hearings.
                  D.F. BLANKS                              1.10 hrs. 415.00/hr              $456.50

A104   12/31/18   Analyze issues regarding case calendar and related issues and update service.
                  D.F. BLANKS                               1.40 hrs. 415.00/hr             $581.00

                  Subtotal B110                                         2.50 hrs.                         $1,037.50


B120 - Asset Analysis and Recovery

A104   12/14/18   Analyze issues regarding Virginia proceedings. [No Charge .5 hours - $207.50]
                  D.F. BLANKS                                2.00 hrs. 415.00/hr             $830.00

A104   12/19/18   Conference with B. Wainger and analyze issues regarding Virginia proceedings.
                  D.F. BLANKS                               1.20 hrs. 415.00/hr             $498.00

                  Subtotal B120                                         3.20 hrs.                         $1,328.00


B150 - Meetings of and Communications with Creditors

A107   12/03/18   Telephone conferences and emails with creditors regarding chapter 11 case.
                  D.F. BLANKS                              1.10 hrs. 415.00/hr              $456.50

A107   12/07/18   Telephone conferences and emails with contract parties regarding status.
                  D.F. BLANKS                              1.40 hrs. 415.00/hr                              $581.00

A108   12/10/18   Telephone conference with parties regarding chapter 11 and related issues.
                  D.F. BLANKS                               0.90 hrs. 415.00/hr              $373.50

A108   12/11/18   Telephone conference with lessees regarding leases.
                  D.F. BLANKS                               0.90 hrs. 415.00/hr                             $373.50

A104   12/12/18   Analyze issues regarding closing and plan confirmation and related issues.
                  D.F. BLANKS                                1.20 hrs. 415.00/hr             $498.00
              Case 3:16-bk-02232-JAF                         Doc 152-4             Filed 08/13/19              Page 14 of 33
Premier Exhibitions, Inc.
                                                                                                                          January 18, 2019
                                                                                                                  Invoice 1925817 Page 2

A108       12/14/18          Telephone conference with parties regarding chapter 11 and related issues. [No
                             Charge]
                             D.F. BLANKS                               1.30 hrs.     0.00/hr              $0.00

A108       12/17/18          Telephone conference with parties regarding chapter 11 and related issues.
                             D.F. BLANKS                               1.30 hrs. 415.00/hr              $539.50

A108       12/19/18          Telephone conference with parties regarding chapter 11 and related issues.
                             D.F. BLANKS                               0.90 hrs. 415.00/hr              $373.50

A108       12/21/18          Analyze issues regarding scheduling and chambers.
                             D.F. BLANKS                               0.90 hrs.                            415.00/hr                  $373.50

                             Subtotal B150                                                 9.90 hrs.                                  $3,569.00


B410 - General Bankruptcy Advice/Opinions

A104       12/04/18          Analyze issues regarding December 14 hearing.
                             D.F. BLANKS                             0.40 hrs.                              415.00/hr                  $166.00

A107       12/05/18          Analyze issues regarding leases.
                             D.F. BLANKS                                                    1.30 hrs.       415.00/hr                  $539.50

A104       12/12/18          Prepare for December 13 hearing and review materials regarding same.
                             D.F. BLANKS                              4.00 hrs. 415.00/hr                                             $1,660.00

A101       12/13/18          Prepare for hearing on D&O and review and analyze documents and other materials
                             regarding same.
                             D.F. BLANKS                              2.50 hrs. 415.00/hr         $1,037.50

                             Subtotal B410                                                 8.20 hrs.                                  $3,403.00


Less Discount for .5 hours Not Charged ...............................................................................                  -207.50
Fees for Legal Services ......................................................................................................        $9,130.00

                     CHARGES FOR OTHER SERVICES PROVIDED/EXPENSES INCURRED

E108 - Postage
11/27/2018     Postage                                                                                                                     28.74

11/27/2018             Postage                                                                                                             21.44

11/27/2018     Postage                                                                                                                   83.08
Total E108 - Postage                                                                                                                   $133.26

Total Charges for Other Services Provided/Expenses Incurred ....................................                                       $133.26

                                                     DISBURSEMENT SUMMARY
           Description                                                                                                           Dollars
           E108 - Postage                                                                                                        133.26
           TOTAL                                                                                                                 $133.26


           TOTAL FOR THIS INVOICE ...................................................................................                 $9,263.26
         Case 3:16-bk-02232-JAF             Doc 152-4           Filed 08/13/19             Page 15 of 33




                                    Nelson Mullins Riley & Scarborough LLP
                                          Attorneys and Counselors at Law
                                              Tax ID No. XX-XXXXXXX
                              Post Office Box 11070 / Columbia, South Carolina 29211
                                                 Tel: 803.799.2000
Premier Exhibitions, Inc.                                                                          February 18, 2019
President                                                                                   Invoice 1936130 Page 1
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071


Our Matter #             047727/01500                                                  For Services Through 01/31/19
Name of Matter:          Insolvency Advice


B110 - Case Administration

A104   01/09/19   Analyze issues regarding case calendar and scheduling.
                  D.F. BLANKS                                           1.30 hrs.                           $539.50

A104   01/09/19   Analyze issues regarding closing and confirmation. [No Charge for 2.5 hours].
                  D.F. BLANKS                                            3.50 hrs.           $415.00

A104   01/10/19   Analyze issues regarding privilege and adversary proceeding against former
                  directors.
                  D.F. BLANKS                                            0.90 hrs.           $373.50

A104   01/16/19   Case administration regarding calendaring and scheduling. [No Charge for 1.7
                  hours].
                  D.F. BLANKS                                           2.50 hrs.           $332.00

A107   01/18/19   Multiple emails regarding scheduling and case administration. [No Charge for 2.3
                  hours].
                  D.F. BLANKS                                            3.50 hrs.           $498.00

A104   01/25/19   Review, revise, and file monthly operating reports. [No charge for 1 hour].
                  D.F. BLANKS                                              2.50 hrs.                        $622.50

A110   01/25/19   Finalize and file December 2018 monthly operating reports for all individual entities
                  with USDC Bankruptcy Court.
                  S.P. ABBEY                                            0.80 hrs.               $144.00

A104   01/31/19   Draft and file notices of hearing and related issues.
                  D.F. BLANKS                                                            0.50 hrs.          $207.50

A104   01/31/19   Analyze issues regarding case calendar and scheduling matters.
                  D.F. BLANKS                                           0.80 hrs.                           $332.00

                  Subtotal B110                                                         16.30 hrs.        $3,464.00


B150 - Meetings of and Communications with Creditors

A108   01/15/19   Telephone conferences and emails with creditors regarding chapter 11 and related
                  issues.
                  D.F. BLANKS                                           1.50 hrs.           $622.50
          Case 3:16-bk-02232-JAF           Doc 152-4      Filed 08/13/19      Page 16 of 33
Premier Exhibitions, Inc.
                                                                                       February 18, 2019
                                                                                Invoice 1936130 Page 2


A108    01/16/19     Telephone conferences and emails with creditors regarding chapter 11 and related
                     issues.
                     D.F. BLANKS                                           1.30 hrs.           $539.50

A108    01/18/19     Telephone conferences and emails with creditors regarding chapter 11 and related
                     issues.
                     D.F. BLANKS                                           1.40 hrs.           $581.00

A108    01/30/19     Emails with J. Burnett regarding bankruptcy case and related issues.
                     D.F. BLANKS                                             0.50 hrs.          $207.50

                     Subtotal B150                                          4.70 hrs.         $1,950.50


B410 - General Bankruptcy Advice/Opinions

A107    01/15/19     Telephone conferences and emails with counsel for directors regarding equity
                     committee's adversary proceeding.
                     D.F. BLANKS                                           1.50 hrs.            $622.50

A104    01/18/19     Analyze issues regarding January 24 hearing.
                     D.F. BLANKS                                             1.50 hrs.          $622.50

A103    01/22/19     Draft, revise, and file emergency motion regarding order of adversary proceeding
                     and multiple emails and telephone conferences with M. Brooks regarding same and
                     review documents regarding same.
                     D.F. BLANKS                                             2.90 hrs.         $1,203.50

A108    01/22/19     Multiple emails and telephone conferences with M. Brooks regarding January 24
                     hearing and related items.
                     D.F. BLANKS                                           1.30 hrs.          $539.50

A104    01/23/19     Analyze issues regarding emergency motion regarding order of adversary
                     proceeding.
                     D.F. BLANKS                                          1.50 hrs.             $622.50

A108    01/23/19     Multiple emails and telephone conferences with M. Brooks regarding January 24
                     hearing and related items.
                     D.F. BLANKS                                           1.50 hrs.          $622.50

A108    01/23/19     Multiple telephone conferences with chambers, opposing counsel and others
                     regarding emergency motion regarding order of adversary proceeding.
                     D.F. BLANKS                                           2.40 hrs.          $996.00

A101    01/23/19     Prepare for hearing and review and analyze documents, pleadings, and other
                     materials regarding same.
                     D.F. BLANKS                                          2.60 hrs.         $1,079.00

A101    01/24/19     Prepare for and attend hearing and review and analyze documents, pleadings, and
                     other materials regarding same.
                     D.F. BLANKS                                           5.30 hrs.        $2,199.50

A104    01/28/19     Analyze issues regarding closing and plan and related issues.
                     D.F. BLANKS                                             0.60 hrs.          $249.00
              Case 3:16-bk-02232-JAF                         Doc 152-4             Filed 08/13/19              Page 17 of 33
Premier Exhibitions, Inc.
                                                                                                                         February 18, 2019
                                                                                                                  Invoice 1936130 Page 3

A104       01/30/19          Analyze issues regarding discovery production regarding officers and directors
                             adversary proceeding.
                             D.F. BLANKS                                            1.50 hrs.            $622.50

A104       01/30/19          Analyze issues regarding closing and bankruptcy.
                             D.F. BLANKS                                                                     2.50 hrs.            $1,037.50

A104       01/30/19          Analyze issues regarding closing and plan and related issues.
                             D.F. BLANKS                                             0.60 hrs.                                     $249.00

A104       01/31/19          Analyze issues regarding closing and bankruptcy.
                             D.F. BLANKS                                                                     3.00 hrs.            $1,245.00

A104       01/31/19          Analyze issues regarding discovery production regarding officers and directors
                             adversary proceeding.
                             D.F. BLANKS                                            0.80 hrs.            $332.00

                             Subtotal B410                                                                 29.50 hrs.            $12,242.50


Fees for Legal Services ......................................................................................................   $17,657.00


                     CHARGES FOR OTHER SERVICES PROVIDED/EXPENSES INCURRED

E112 - Court fees
01/25/2019     VENDOR: Abbott, Allison R. INVOICE#: 3059018601250202                                                                 30.00
               DATE: 1/24/2019 - Court Costs 01/24/19 01/24/19 CourtCall
               hearing charge (B. Wainger)
Total E112 - Court fees                                                                                                             $30.00

E108 - Postage
01/23/2019     Postage                                                                                                              109.12

01/23/2019             Postage                                                                                                       34.98

01/23/2019             Postage                                                                                                       25.20

01/24/2019             Postage                                                                                                       16.26

01/24/2019             Postage                                                                                                         8.32

01/24/2019             Postage                                                                                                       44.02

01/24/2019             Postage                                                                                                         4.89

01/31/2019             Postage                                                                                                       15.50

01/31/2019     Postage                                                                                                                9.20
Total E108 - Postage                                                                                                               $267.49

Total Charges for Other Services Provided/Expenses Incurred ....................................                                   $297.49
          Case 3:16-bk-02232-JAF                     Doc 152-4            Filed 08/13/19            Page 18 of 33
Premier Exhibitions, Inc.
                                                                                                              February 18, 2019
                                                                                                       Invoice 1936130 Page 4

                                              DISBURSEMENT SUMMARY
        Description                                                                                                  Dollars
        E108 - Postage                                                                                               267.49
        E112 - Court fees                                                                                             30.00
        TOTAL                                                                                                        $297.49


        TOTAL FOR THIS INVOICE ...................................................................................       $17,954.49
         Case 3:16-bk-02232-JAF             Doc 152-4           Filed 08/13/19             Page 19 of 33




                                    Nelson Mullins Riley & Scarborough LLP
                                          Attorneys and Counselors at Law
                                              Tax ID No. XX-XXXXXXX
                              Post Office Box 11070 / Columbia, South Carolina 29211
                                                 Tel: 803.799.2000
Premier Exhibitions, Inc.                                                                             March 26, 2019
President                                                                                   Invoice 1948952 Page 1
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071


Our Matter #             047727/01500                                                  For Services Through 02/28/19
Name of Matter:          Insolvency Advice


B110 - Case Administration

A108   02/04/19   Communications with chambers and clerk's office regarding scheduling and
                  calendaring.
                  D.F. BLANKS                              1.30 hrs. 415.00/hr             $539.50

A104   02/11/19   Analyze issues regarding case administration and case captioning and closing
                  cases.
                  D.F. BLANKS                                1.50 hrs. 415.00/hr             $622.50

A108   02/19/19   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11, status and related issues.
                  D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00

A108   02/20/19   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11, status and related issues.
                  D.F. BLANKS                              1.40 hrs. 415.00/hr               $581.00

A108   02/21/19   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11, status and related issues.
                  D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00

A108   02/21/19   Emails and telephone conferences with chambers, clerk's office and debtor's
                  professionals regarding case management and scheduling.
                  D.F. BLANKS                              0.90 hrs. 415.00/hr               $373.50

A103   02/26/19   Review, revise, and file notice of assumption.
                  D.F. BLANKS                                  1.50 hrs.                415.00/hr           $622.50

A103   02/28/19   Revise certificates of service and communications with chambers regarding same.
                  D.F. BLANKS                                0.40 hrs. 415.00/hr            $166.00

A108   02/28/19   Emails regarding monthly operating reports.
                  D.F. BLANKS                                 0.50 hrs.                 415.00/hr           $207.50

                  Subtotal B110                                         9.90 hrs.                         $4,108.50
          Case 3:16-bk-02232-JAF           Doc 152-4       Filed 08/13/19      Page 20 of 33
Premier Exhibitions, Inc.
                                                                                          March 26, 2019
                                                                                 Invoice 1948952 Page 2

B150 - Meetings of and Communications with Creditors

A108    02/05/19     Communications with creditors and other parties regarding status of chapter 11 and
                     related issues.
                     D.F. BLANKS                               1.90 hrs. 415.00/hr               $788.50

A108    02/06/19     Communications with creditors and other parties regarding status of chapter 11 and
                     related issues.
                     D.F. BLANKS                               1.50 hrs. 415.00/hr               $622.50

A107    02/12/19     Telephone conferences and emails with creditors and other parties regarding status,
                     closing, and confirmation.
                     D.F. BLANKS                              0.90 hrs. 415.00/hr               $373.50

A107    02/13/19     Telephone conferences and emails with creditors and other parties regarding status,
                     closing, and confirmation.
                     D.F. BLANKS                              0.60 hrs. 415.00/hr               $249.00

A107    02/15/19     Telephone conferences and emails with creditors and other parties regarding status,
                     closing, and confirmation.
                     D.F. BLANKS                              1.10 hrs. 415.00/hr               $456.50

A108    02/25/19     Analyze issues regarding assumption of leases and contracts.
                     D.F. BLANKS                               1.40 hrs. 415.00/hr                $581.00

A108    02/27/19     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              0.80 hrs. 415.00/hr               $332.00

A108    02/28/19     Telephone conferences and emails with creditors and other parties regarding
                     chapter 11 and related issues.
                     D.F. BLANKS                              0.90 hrs. 415.00/hr               $373.50

                     Subtotal B150                               9.10 hrs.                      $3,776.50


B160 - Fee/Employment Applications

A103    02/28/19     Draft, revise and file fee applications and communications with clerk's office and
                     debtors' professionals regarding same.
                     D.F. BLANKS                                   2.30 hrs. 415.00/hr              $954.50

                     Subtotal B160                               2.30 hrs.                        $954.50

B320 - Plan and Disclosure Statement (including Business Plan)

A104    02/07/19     Analyze issues regarding plan and confirmation.
                     D.F. BLANKS                               1.50 hrs.     415.00/hr            $622.50

                     Subtotal B320                               1.50 hrs.                        $622.50

B410 - General Bankruptcy Advice/Opinions

A107    02/01/19     Analyze issues re privilege waiver and clawback of documents and advise D. Blanks
                     re same.
                     F.E. MORREALE                               0.30 hrs. 375.00/hr          $112.50
              Case 3:16-bk-02232-JAF                         Doc 152-4             Filed 08/13/19              Page 21 of 33
Premier Exhibitions, Inc.
                                                                                                                           March 26, 2019
                                                                                                                  Invoice 1948952 Page 3

A104       02/04/19          Analyze issues regarding closing and exit from bankruptcy. [1 Hour No Charge]
                             D.F. BLANKS                                  2.50 hrs. 249.00/hr          $622.50

A101       02/06/19          Analyze issues regarding dissolution of equity committee.
                             D.F. BLANKS                                 0.50 hrs. 415.00/hr                                       $207.50

A104       02/08/19          Analyze issues regarding closing and exit from bankruptcy.
                             D.F. BLANKS                                  1.20 hrs. 415.00/hr                                      $498.00

A108       02/11/19          Emails with M. Brooks regarding closing.
                             D.F. BLANKS                                                    0.50 hrs.       415.00/hr              $207.50

A108       02/13/19          Emails with M. Brooks regarding closing.
                             D.F. BLANKS                                                    0.40 hrs.       415.00/hr              $166.00

A104       02/13/19          Analyze issues regarding closing, notice of closing, APA revisions, and related
                             issues regarding case administration.
                             D.F. BLANKS                                  1.10 hrs. 415.00/hr              $456.50

A108       02/16/19          Emails with M. Brooks regarding closing, notice of closing, APA revisions, and
                             related issues regarding case administration.
                             D.F. BLANKS                                 0.50 hrs. 415.00/hr              $207.50

A108       02/19/19          Emails with Debtors' professionals regarding sale closing.
                             D.F. BLANKS                                 0.70 hrs. 415.00/hr                                       $290.50

A104       02/19/19          Analyze issues regarding sale closing and related issues.
                             D.F. BLANKS                                 1.10 hrs. 415.00/hr                                       $456.50

                             Subtotal B410                                                 8.80 hrs.                              $3,225.00


Fees for Legal Services ......................................................................................................   $12,687.00


                     CHARGES FOR OTHER SERVICES PROVIDED/EXPENSES INCURRED

E108 - Postage
02/19/2019     Postage                                                                                                                40.30

02/19/2019             postage                                                                                                        16.26

02/19/2019             postage                                                                                                         8.38

02/27/2019             postage                                                                                                         8.32

02/27/2019             postage                                                                                                        16.26

02/27/2019     postage                                                                                                               40.30
Total E108 - Postage                                                                                                               $129.82

Total Charges for Other Services Provided/Expenses Incurred ....................................                                   $129.82
          Case 3:16-bk-02232-JAF                     Doc 152-4            Filed 08/13/19            Page 22 of 33
Premier Exhibitions, Inc.
                                                                                                                March 26, 2019
                                                                                                       Invoice 1948952 Page 4

                                              DISBURSEMENT SUMMARY
        Description                                                                                                  Dollars
        E108 - Postage                                                                                               129.82
        TOTAL                                                                                                        $129.82


        TOTAL FOR THIS INVOICE ...................................................................................       $12,816.82
         Case 3:16-bk-02232-JAF             Doc 152-4           Filed 08/13/19             Page 23 of 33




                                    Nelson Mullins Riley & Scarborough LLP
                                          Attorneys and Counselors at Law
                                              Tax ID No. XX-XXXXXXX
                              Post Office Box 11070 / Columbia, South Carolina 29211
                                                 Tel: 803.799.2000
Premier Exhibitions, Inc.                                                                              April 23, 2019
President                                                                                   Invoice 1957911 Page 1
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071


Our Matter #             047727/01500                                                  For Services Through 03/31/19
Name of Matter:          Insolvency Advice


B110 - Case Administration

A108   03/06/19   Communications with United States Trustee and others regarding case
                  administration, status of monthly operating reports, and related issues.
                  D.F. BLANKS                                  1.80 hrs. 415.00/hr                           $747.00

A104   03/11/19   Analyze issues regarding closing of RSMT case and related issues.
                  D.F. BLANKS                               1.30 hrs. 415.00/hr                              $539.50

A104   03/13/19   Review, analyze, revise, and file MORs.
                  D.F. BLANKS                                           2.50 hrs.       415.00/hr          $1,037.50

A104   03/13/19   Analyze issues with closing of RMST and emails with UST and others regarding
                  same.
                  D.F. BLANKS                              1.40 hrs. 415.00/hr             $581.00

A104   03/18/19   Analyze issues regarding case administration and calendaring.
                  D.F. BLANKS                                0.60 hrs. 415.00/hr                             $249.00

A104   03/25/19   Analyze issues regarding case management and calendaring.
                  D.F. BLANKS                            1.30 hrs. 415.00/hr                                 $539.50

                  Subtotal B110                                         8.90 hrs.                          $3,693.50


B150 - Meetings of and Communications with Creditors

A108   03/04/19   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 cases.
                  D.F. BLANKS                              0.60 hrs. 415.00/hr               $249.00

A108   03/06/19   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 cases.
                  D.F. BLANKS                              0.80 hrs. 415.00/hr               $332.00

A108   03/08/19   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 cases.
                  D.F. BLANKS                              0.60 hrs. 415.00/hr               $249.00

A108   03/12/19   Telephone conferences and emails with creditors and others regarding bankruptcy
                  case and related issues.
          Case 3:16-bk-02232-JAF            Doc 152-4       Filed 08/13/19       Page 24 of 33
Premier Exhibitions, Inc.
                                                                                             April 23, 2019
                                                                                  Invoice 1957911 Page 2

                     D.F. BLANKS                                   1.30 hrs.   415.00/hr          $539.50

A108    03/15/19     Telephone conferences and emails with creditors and others regarding bankruptcy
                     case and related issues.
                     D.F. BLANKS                              1.50 hrs. 415.00/hr             $622.50

A108    03/18/19     Telephone conferences and emails with creditors regarding chapter 11 and related
                     issues.
                     D.F. BLANKS                              1.50 hrs. 415.00/hr              $622.50

A108    03/25/19     Emails and telephone conferences with creditors and other parties regarding chapter
                     11 and related issues.
                     D.F. BLANKS                               1.50 hrs. 415.00/hr              $622.50

A108    03/28/19     Emails and telephone conferences with creditors and other parties regarding chapter
                     11 and related issues.
                     D.F. BLANKS                               1.20 hrs. 415.00/hr              $498.00

A108    03/29/19     Emails and telephone conferences with creditors and other parties regarding chapter
                     11 and related issues.
                     D.F. BLANKS                               1.60 hrs. 415.00/hr              $664.00

                     Subtotal B150                                10.60 hrs.                    $4,399.00


B160 - Fee/Employment Applications

A103    03/04/19     Review, revise, and file fee applications.
                     D.F. BLANKS                                   2.30 hrs.   415.00/hr          $954.50

A103    03/08/19     Review, revise, and file fee applications. [2 Hours No Charge]
                     D.F. BLANKS                                   1.50 hrs. 415.00/hr            $622.50

A103    03/26/19     Draft and revise fee applications. [1.3 Hours No Charge]
                     D.F. BLANKS                                  1.00 hrs. 415.00/hr             $415.00

A104    03/28/19     Review and analyze fee applications.
                     D.F. BLANKS                                   1.40 hrs.   415.00/hr          $581.00

A103    03/29/19     Draft and revise fee applications. [1.4 Hours No Charge]
                     D.F. BLANKS                                  0.50 hrs. 415.00/hr             $207.50

                     Subtotal B160                                 6.70 hrs.                    $2,780.50


B185 - Assumption / Rejection of Leases and Contracts

A107    03/19/19     Telephone conferences and emails with counter parties to contracts regarding
                     assumption chapter 11 and related issues. [.6 Hour No Charge]
                     D.F. BLANKS                                 1.50 hrs. 415.00/hr            $622.50

A104    03/26/19     Analyze issues regarding assumption and rejection of contracts.
                     D.F. BLANKS                               2.20 hrs. 415.00/hr                $913.00

                     Subtotal B185                                 3.70 hrs.                    $1,535.50
              Case 3:16-bk-02232-JAF                         Doc 152-4             Filed 08/13/19              Page 25 of 33
Premier Exhibitions, Inc.
                                                                                                                             April 23, 2019
                                                                                                                  Invoice 1957911 Page 3

B190 - Other Contested Matters (excluding assumption/rejection motions)

A104       03/04/19          Analyze issues regarding motion to vacate consent order regarding document
                             retention and related issues.
                             D.F. BLANKS                                2.20 hrs. 415.00/hr           $913.00

A109       03/05/19          Prepare for and attend hearing on motion to vacate consent order regarding
                             document retention.
                             D.F. BLANKS                                4.80 hrs. 415.00/hr           $1,992.00

                             Subtotal B190                                                 7.00 hrs.                              $2,905.00


B320 - Plan and Disclosure Statement (including Business Plan)

A108       03/04/19          Communications with M. Brooks regarding plan and disclosure statement.
                             D.F. BLANKS                              0.50 hrs. 415.00/hr                                          $207.50

A104       03/08/19          Review and analyze plan and disclosure statement.
                             D.F. BLANKS                               2.10 hrs.                            415.00/hr              $871.50

A104       03/11/19          Review, analyze, and revise plan and disclosure statement.
                             D.F. BLANKS                                3.20 hrs. 415.00/hr                                       $1,328.00

A104       03/27/19          Review and analyze plan and disclosure statement. [0.7 Hour No Charge]
                             D.F. BLANKS                               1.80 hrs. 415.00/hr                                         $747.00

                             Subtotal B320                                                 7.60 hrs.                              $3,154.00


B410 - General Bankruptcy Advice/Opinions

A101       03/05/19          Review and revise motion to dismiss RMS Titanic case and emails with parties
                             regarding same.
                             D.F. BLANKS                              1.40 hrs. 415.00/hr              $581.00

A101       03/07/19          Analyze issues regarding closing case and administration of chapter 11 procedures.
                             D.F. BLANKS                                1.90 hrs. 415.00/hr             $788.50

A108       03/07/19          Communications with United States Trustee and clerk's office regarding closing case
                             and related issues.
                             D.F. BLANKS                              0.70 hrs. 415.00/hr                $290.50

A101       03/07/19          Review and analyze case closing order and related issues regarding case closing.
                             D.F. BLANKS                               1.10 hrs. 415.00/hr             $456.50

A104       03/29/19          Analyze issues regarding exit bankruptcy and other issues. [1.7 Hours No Charge]
                             D.F. BLANKS                                1.50 hrs. 415.00/hr             $622.50

                             Subtotal B410                                                 6.60 hrs.                              $2,739.00


Fees for Legal Services ......................................................................................................   $21,206.50


                     CHARGES FOR OTHER SERVICES PROVIDED/EXPENSES INCURRED
          Case 3:16-bk-02232-JAF                     Doc 152-4            Filed 08/13/19            Page 26 of 33
Premier Exhibitions, Inc.
                                                                                                                  April 23, 2019
                                                                                                       Invoice 1957911 Page 4

E112 - Court fees
03/08/2019     VENDOR: Abbott, Allison R. INVOICE#: 3158916003080203                                                            30.00
               DATE: 3/7/2019 - Court Costs 03/05/19 03/05/19 CourtCall
               hearing charge (M. Brooks)
Total E112 - Court fees                                                                                                        $30.00

E108 - Postage
03/01/2019     Postage                                                                                                          69.30

03/01/2019        Postage                                                                                                      117.75

03/01/2019        Postage                                                                                                       65.10

03/01/2019        Postage                                                                                                       25.40

03/01/2019        Postage                                                                                                      103.50

03/05/2019        Postage                                                                                                       15.00

03/05/2019        Postage                                                                                                        6.46

03/05/2019        Postage                                                                                                       35.65

03/05/2019        Postage                                                                                                       15.00

03/05/2019        Postage                                                                                                       35.65

03/05/2019        Postage                                                                                                        6.46

03/08/2019        Postage                                                                                                       28.74

03/08/2019        Postage                                                                                                       21.44

03/11/2019        Postage                                                                                                        9.20

03/11/2019     Postage                                                                                                       15.50
Total E108 - Postage                                                                                                       $570.15

Total Charges for Other Services Provided/Expenses Incurred ....................................                           $600.15


                                              DISBURSEMENT SUMMARY
        Description                                                                                                  Dollars
        E108 - Postage                                                                                               570.15
        E112 - Court fees                                                                                             30.00
        TOTAL                                                                                                        $600.15


        TOTAL FOR THIS INVOICE ...................................................................................       $21,806.65
         Case 3:16-bk-02232-JAF             Doc 152-4           Filed 08/13/19             Page 27 of 33




                                    Nelson Mullins Riley & Scarborough LLP
                                          Attorneys and Counselors at Law
                                              Tax ID No. XX-XXXXXXX
                              Post Office Box 11070 / Columbia, South Carolina 29211
                                                 Tel: 803.799.2000
Premier Exhibitions, Inc.                                                                              May 23, 2019
President                                                                                   Invoice 1968075 Page 1
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071


Our Matter #             047727/01500                                                  For Services Through 04/30/19
Name of Matter:          Insolvency Advice


B110 - Case Administration

A108   04/01/19   Emails and telephone conferences with chambers and clerk's office regarding
                  scheduling and case management.
                  D.F. BLANKS                              0.70 hrs. 415.00/hr              $290.50

A108   04/04/19   Emails and telephone conferences with chambers and clerk's office regarding
                  scheduling and case management. [No Charge .2 hours]
                  D.F. BLANKS                              1.10 hrs. 339.55/hr              $373.50

A108   04/11/19   Emails and telephone conferences with chambers and clerk's office regarding
                  scheduling and case management.
                  D.F. BLANKS                              1.20 hrs. 415.00/hr              $498.00

A104   04/11/19   Analyze issues regarding case scheduling.
                  D.F. BLANKS                               1.40 hrs.                   415.00/hr           $581.00

A104   04/15/19   Analyze issues regarding scheduling and case administration.
                  D.F. BLANKS                               1.50 hrs. 415.00/hr                             $622.50

A108   04/29/19   Emails and telephone conferences with chambers and clerk's office regarding
                  scheduling and case management.
                  D.F. BLANKS                              0.90 hrs. 415.00/hr              $373.50

                  Subtotal B110                                         6.80 hrs.                         $2,739.00


B150 - Meetings of and Communications with Creditors

A107   04/02/19   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              1.50 hrs. 415.00/hr               $622.50

A107   04/03/19   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              1.70 hrs. 415.00/hr               $705.50

A107   04/05/19   Telephone conferences and emails with creditors and other parties regarding
                  chapter 11 and related issues.
                  D.F. BLANKS                              1.30 hrs. 415.00/hr               $539.50
              Case 3:16-bk-02232-JAF                         Doc 152-4             Filed 08/13/19              Page 28 of 33
Premier Exhibitions, Inc.
                                                                                                                             May 23, 2019
                                                                                                                  Invoice 1968075 Page 2

A108       04/08/19          Analyze issues regarding emergence and related issues regarding jurisdiction.
                             D.F. BLANKS                              0.80 hrs. 415.00/hr               $332.00

A108       04/10/19          Analyze issues regarding emergence and related issues regarding jurisdiction.
                             D.F. BLANKS                              1.20 hrs. 415.00/hr               $498.00

A108       04/11/19          Analyze issues regarding emergence and related issues regarding jurisdiction.
                             D.F. BLANKS                              1.30 hrs. 415.00/hr               $539.50

A107       04/29/19          Telephone conferences and emails with creditors and other parties regarding
                             chapter 11 and related issues.
                             D.F. BLANKS                              0.90 hrs. 415.00/hr               $373.50

                             Subtotal B150                                                 8.70 hrs.                              $3,610.50


B310 - Claims Administration and Objections

A104       04/12/19          Analyze claim objections and related issues. [No Charge]
                             D.F. BLANKS                                 2.60 hrs.    0.00/hr                                         $0.00

                             Subtotal B310                                                 2.60 hrs.                                  $0.00

B320 - Plan and Disclosure Statement (including Business Plan)

A104       04/01/19          Analyze issues regarding plan and disclosure statement.
                             D.F. BLANKS                                1.20 hrs. 415.00/hr                                        $498.00

A104       04/03/19          Analyze issues regarding plan and confirmation.
                             D.F. BLANKS                               3.00 hrs.                            415.00/hr             $1,245.00

A104       04/04/19          Analyze issues regarding plan and disclosure statement. [No Charge 1 hour]
                             D.F. BLANKS                                2.50 hrs. 249.00/hr             $622.50

A101       04/22/19          Analyze issues regarding plan and bankruptcy.
                             D.F. BLANKS                               2.50 hrs.                            415.00/hr             $1,037.50

A104       04/26/19          Analyze issues regarding plan and bankruptcy. [No Charge]
                             D.F. BLANKS                               3.50 hrs.    0.00/hr                                           $0.00

A104       04/29/19          Analyze issues regarding plan and disclosure statement. [No Charge 2 hours]
                             D.F. BLANKS                                3.50 hrs. 177.86/hr            $622.50

A104       04/30/19          Analyze issues regarding plan and disclosure statement.
                             D.F. BLANKS                                2.30 hrs. 415.00/hr                                        $954.50

                             Subtotal B320                                               18.50 hrs.                               $4,980.00


B410 - General Bankruptcy Advice/Opinions

A104       04/09/19          Analyze issues regarding emergence and related issues regarding jurisdiction.
                             D.F. BLANKS                              2.50 hrs. 415.00/hr             $1,037.50

                             Subtotal B410                                                 2.50 hrs.                              $1,037.50

Fees for Legal Services ......................................................................................................   $12,367.00
          Case 3:16-bk-02232-JAF                     Doc 152-4            Filed 08/13/19            Page 29 of 33
Premier Exhibitions, Inc.
                                                                                                                  May 23, 2019
                                                                                                       Invoice 1968075 Page 3



                 CHARGES FOR OTHER SERVICES PROVIDED/EXPENSES INCURRED

E108 - Postage
04/01/2019     Postage                                                                                                          13.95

04/01/2019        Postage                                                                                                       17.46

04/01/2019        Postage                                                                                                       10.20

04/05/2019        Postage                                                                                                       15.50

04/05/2019        Postage                                                                                                        2.30

04/05/2019     Postage                                                                                                           6.90
Total E108 - Postage                                                                                                           $66.31

Total Charges for Other Services Provided/Expenses Incurred ....................................                               $66.31


                                              DISBURSEMENT SUMMARY
        Description                                                                                                  Dollars
        E108 - Postage                                                                                                66.31
        TOTAL                                                                                                        $66.31


        TOTAL FOR THIS INVOICE ...................................................................................      $12,433.31
         Case 3:16-bk-02232-JAF             Doc 152-4           Filed 08/13/19             Page 30 of 33




                                    Nelson Mullins Riley & Scarborough LLP
                                          Attorneys and Counselors at Law
                                              Tax ID No. XX-XXXXXXX
                              Post Office Box 11070 / Columbia, South Carolina 29211
                                                 Tel: 803.799.2000
Premier Exhibitions, Inc.                                                                                July 8, 2019
President                                                                                   Invoice 1983300 Page 1
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071


Our Matter #             047727/01500                                                  For Services Through 06/30/19
Name of Matter:          Insolvency Advice


B110 - Case Administration

A102   05/01/19   Research/locate any orders entered by Judge Jerry Funk – U.S. Bankruptcy Court,
                  Middle District Florida – titled “Order Conditionally Approving Disclosure Statement.”
                  for D. Blanks.
                  R. TREADWELL                                   1.00 hrs. 220.00/hr             $220.00

A111   05/06/19   Case administration.
                  D.F. BLANKS                                           0.50 hrs.       415.00/hr            $207.50

A108   05/14/19   Communications with chambers and clerk's office regarding scheduling and related
                  issues.
                  D.F. BLANKS                              1.30 hrs. 415.00/hr              $539.50

A103   05/15/19   Review, revise and file monthly operating reports.
                  D.F. BLANKS                                 2.10 hrs.                 415.00/hr            $871.50

A111   06/10/19   Review and upload order to lead case.
                  S.P. ABBEY                                            0.20 hrs.       180.00/hr             $36.00

A104   06/11/19   Review of monthly operating reports.
                  L.D. WEDEKIND                                         0.80 hrs.       415.00/hr            $332.00

                  Subtotal B110                                         5.90 hrs.                          $2,206.50


B150 - Meetings of and Communications with Creditors

A108   05/06/19   Telephone conferences and emails with creditors regarding chapter 11.
                  D.F. BLANKS                              0.80 hrs. 415.00/hr                               $332.00

A108   05/08/19   Telephone conferences and emails with creditors regarding chapter 11.
                  D.F. BLANKS                              1.30 hrs. 415.00/hr                               $539.50

A108   05/10/19   Telephone conferences and emails with creditors regarding chapter 11.
                  D.F. BLANKS                              1.70 hrs. 415.00/hr                               $705.50

                  Subtotal B150                                         3.80 hrs.                          $1,577.00
              Case 3:16-bk-02232-JAF                         Doc 152-4             Filed 08/13/19              Page 31 of 33
Premier Exhibitions, Inc.
                                                                                                                              July 8, 2019
                                                                                                                  Invoice 1983300 Page 2

B320 - Plan and Disclosure Statement (including Business Plan)

A101       05/09/19          Analyze issues regarding plan confirmation and exit from bankruptcy.
                             D.F. BLANKS                                3.70 hrs. 415.00/hr                                      $1,535.50

A104       05/15/19          Review, analyze, revise and file plan, disclosure statement and accompanying
                             documents.
                             D.F. BLANKS                                  2.90 hrs. 415.00/hr         $1,203.50

A109       06/04/19          Review of pleadings in preparation for hearing on preliminary approval of disclosure
                             statement and notice procedures; attend hearing on same.
                             L.D. WEDEKIND                               2.80 hrs. 415.00/hr            $1,162.00

A101       06/10/19          Coordinate filing of orders on preliminary disclosure statement.
                             L.D. WEDEKIND                                 0.30 hrs. 415.00/hr                                    $124.50

                             Subtotal B320                                                 9.70 hrs.                             $4,025.50


B410 - General Bankruptcy Advice/Opinions

A108       05/15/19          Communications with co-counsel regarding bankruptcy case, strategies, and related
                             issues.
                             D.F. BLANKS                              0.80 hrs. 415.00/hr             $332.00

A107       06/17/19          Correspondence with M. Roberts and M. Brooks regarding local procedures
                             governing requests for expedited hearing.
                             L.D. WEDEKIND                             0.40 hrs. 415.00/hr           $166.00

A104       06/24/19          Review of fee motion and response to same in preparation for hearing; confer with
                             M. Brooks regarding same.
                             L.D. WEDEKIND                            0.80 hrs. 415.00/hr               $332.00

                             Subtotal B410                                                 2.00 hrs.                              $830.00


Fees for Legal Services ......................................................................................................   $8,639.00


                     CHARGES FOR OTHER SERVICES PROVIDED/EXPENSES INCURRED

E112 - Court fees
06/07/2019     VENDOR: Abbott, Allison R. INVOICE#: 3382724206070201                                                                30.00
               DATE: 6/6/2019 - Court Costs 06/04/19 06/04/19 CourtCall
               hearing charge (B. Wainger)
Total E112 - Court fees                                                                                                            $30.00

E108 - Postage
05/24/2019     Postage                                                                                                              15.50

05/02/2019             Postage                                                                                                        9.20

06/18/2019             Postage                                                                                                      40.30

06/18/2019             Postage                                                                                                        8.32

06/18/2019             Postage                                                                                                      16.26
          Case 3:16-bk-02232-JAF                     Doc 152-4            Filed 08/13/19            Page 32 of 33
Premier Exhibitions, Inc.
                                                                                                                   July 8, 2019
                                                                                                       Invoice 1983300 Page 3


06/18/2019        Postage                                                                                                      15.50

06/18/2019        Postage                                                                                                       9.20

06/20/2019        Postage                                                                                                      12.08

06/20/2019        Postage                                                                                                      18.72

06/20/2019     Postage                                                                                                       49.60
Total E108 - Postage                                                                                                       $194.68

Total Charges for Other Services Provided/Expenses Incurred ....................................                           $224.68


                                              DISBURSEMENT SUMMARY
        Description                                                                                                  Dollars
        E108 - Postage                                                                                               194.68
        E112 - Court fees                                                                                             30.00
        TOTAL                                                                                                        $224.68


        TOTAL FOR THIS INVOICE ...................................................................................        $8,863.68
              Case 3:16-bk-02232-JAF                         Doc 152-4             Filed 08/13/19              Page 33 of 33




                                                  Nelson Mullins Riley & Scarborough LLP
                                                        Attorneys and Counselors at Law
                                                            Tax ID No. XX-XXXXXXX
                                            Post Office Box 11070 / Columbia, South Carolina 29211
                                                               Tel: 803.799.2000
Premier Exhibitions, Inc.                                                                                                  August 8, 2019
President                                                                                                        Invoice 1996147 Page 1
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071


Our Matter #                            047727/01500                                                     For Services Through 07/31/19
Name of Matter:                         Insolvency Advice


B160 - Fee/Employment Applications

A104       05/24/19          Review of order vacating interim fee procedures and professional fees to date;
                             correspondence regarding same.
                             L.D. WEDEKIND                              0.80 hrs. 415.00/hr              $332.00

A104       07/12/19          Correspondence regarding request for invoices in support of fee applications.
                             L.D. WEDEKIND                             0.40 hrs. 415.00/hr               $166.00

                             Subtotal B160                                                 1.20 hrs.                                   $498.00


Fees for Legal Services ......................................................................................................         $498.00


                     CHARGES FOR OTHER SERVICES PROVIDED/EXPENSES INCURRED

E108 - Postage
07/08/2019     Postage                                                                                                                      10.20

07/08/2019             Postage                                                                                                              17.46

07/08/2019     Postage                                                                                                                      44.95
Total E108 - Postage                                                                                                                       $72.61

Total Charges for Other Services Provided/Expenses Incurred ....................................                                           $72.61


                                                     DISBURSEMENT SUMMARY
           Description                                                                                                           Dollars
           E108 - Postage                                                                                                         72.61
           TOTAL                                                                                                                 $72.61


           TOTAL FOR THIS INVOICE ...................................................................................                  $570.61
